— Order, Supreme Court, New York County, entered August 4, 1978, denying plaintiffs’ motion for summary judgment because of triable fact issues and granting defendant NCB International’s cross motion *558to dismiss the cause of action directed at it, unanimously affirmed, with costs and disbursements. The cause of action brought against NCB International was properly dismissed not for the reason advanced by Special Term, but because the parties had previously entered into a stipulation discontinuing, with prejudice, that very same cause of action. Concur — Murphy, P. J., Sandler, Bloom, Yesawich and Ross, JJ.